Citation Nr: 0018387	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to November 
1976.  

In an April 1985 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for schizophrenia.  The veteran was 
notified of that decision at his latest address of record and 
did not appeal.  The April 1985 decision is, therefore, 
final.  38 U.S.C. § 7105(c) (formerly 4005(c)).

The veteran again claimed entitlement to service connection 
for schizophrenia, and in a February 1998 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the February 1998 decision to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia in April 1985, and that decision became final 
in the absence of an appeal.

2.  The evidence submitted subsequent to the April 1985 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether schizophrenia had its 
onset during service, and it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  The claim of entitlement to service connection for 
schizophrenia is supported by a medical diagnosis of current 
disability, medical evidence of treatment for a psychiatric 
disorder in service, and medical evidence of a nexus between 
the in-service symptoms and the current disability.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision in which the RO denied 
entitlement to service connection for schizophrenia is final, 
new and material evidence has been submitted, and the claim 
is reopened., 38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. 
§§ 3.156, 20.1103 (formerly 38 C.F.R. § 19.192) (1999).

2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The available service medical records show that the veteran 
received psychiatric treatment beginning in March 1976 with 
diagnoses of an acute situational reaction manifested by 
suicidal ideation and depression and an adjustment reaction 
of adolescence manifested by impulsivity, low frustration 
tolerance, and the inability to deal appropriately with 
aggressive impulses.  His treating psychiatrists recommended 
that he be administratively separated from service following 
an Article 15 hearing and resulting incarceration.

A March 1978 VA hospital summary indicates that the veteran 
had very little employment since his separation from service, 
but that he was attending a junior college.  He had stolen an 
automobile after taking PCP.  On admission his symptoms were 
provisionally diagnosed as acute psychosis, in all 
probability due to PCP and marijuana, to rule out a 
sociopathic personality.  On discharge the diagnosis was 
determined to be an immature personality disorder.

The veteran was provided a VA psychiatric examination in 
February 1985, which resulted in diagnoses of schizophrenia 
and an immature personality disorder.  He reported having 
received treatment from the Camarillo State Hospital from 
1982 to 1984 with a diagnosis of schizophrenia.  The examiner 
did not have access to the veteran's treatment records in 
providing the diagnosis, and qualified his diagnosis in terms 
of the undocumented treatment history.

The evidence received subsequent to the April 1985 decision 
includes the veteran's statements, private treatment records, 
and the report of an October 1998 VA psychiatric examination.  
In an October 1997 statement the veteran reported that he had 
lost two months of his memory after the Christmas of 1975 and 
that he became suicidal and ate half a can of rat poison, 
resulting in his hospitalization.  He also stated that his 
roommate in service had tried to kill him, resulting in the 
veteran's incarceration and subsequent discharge from 
service.  He reported multiple psychiatric hospitalizations 
since his separation from service.

Private treatment records indicate that the veteran received 
treatment from February 1996 to October 1997 with a diagnosis 
of a psychotic disorder not otherwise specified.  His 
treating psychiatrist stated in March 1996 that he had a long 
history of psychotic symptoms since age 17, when he was 
initially hospitalized while in service.  He also had a 
history of five previous psychiatric hospitalizations, the 
last occurring in 1992.

The VA psychiatric examination in October 1998 was conducted 
in conjunction with the veteran's claim for non-service 
connected pension benefits.  Although apparently not 
considered by the RO in terms of the claim for service 
connection for schizophrenia, the evidence was obtained 
during the pendency of the veteran's appeal and must be 
considered in relation to that claim.  38 C.F.R. § 3.156(b).

The VA psychiatrist in October 1998 stated that the veteran 
was a very poor historian, and that he gave a confusing 
history of his symptoms.  The psychiatrist reviewed the 
claims folder in conjunction with the examination, and noted 
that he had been hospitalized while in service with diagnoses 
of an acute situational reaction of depression with suicidal 
ideation and an adjustment reaction of adolescence.  

The veteran was not able to remember many details about his 
experiences during service, but stated that on one day he 
suddenly felt totally confused and scared and could not 
understand what was going on.  The psychiatrist stated that 
he had experienced what appeared to be severe derealization 
and depersonalization and felt as if he was in a trance.  He 
was afraid that something terrible was going to happen, and 
was afraid to sleep.  He did not recognize himself when he 
looked in the mirror, felt very different and suspicious, and 
was suicidal.  He reported his problems to his sergeant and 
was hospitalized with what he reported to be a diagnosis of 
manic depression with suicidal ideas.  He reported that all 
of this occurred without any cause or precipitating stress.  
He subsequently tried to kill himself by eating rat poison.

He was unable to remember what caused his separation from 
service.  He reported having been hospitalized in 1978 with a 
diagnosis of an immature personality disorder, and being 
hospitalized at Cambria Hospital three times from 1984 to 
1985 with diagnoses of paranoid schizophrenia and manic 
depressive psychosis.  He was incarcerated from 1980 to 1983, 
at which time he also received psychiatric treatment.

Following the psychiatric interview and review of the claims 
file, the VA psychiatrist provided diagnoses of 
schizophrenia, undifferentiated, chronic, of a severe degree; 
polysubstance abuse in the remote past; and possible 
secondary depression due to schizophrenia and the side 
effects of medication.  The psychiatrist also stated that, in 
his opinion, the symptoms that the veteran demonstrated at 
the age of 19 were actually manifestations of a psychotic 
break that was misdiagnosed because there were no clear-cut 
symptoms of hallucinations, delusions, or paranoia.  He 
stated that the veteran apparently had the presentation of 
what clinically has been described as a pseudo-neurotic type 
schizophrenic presentation, which might have been missed at 
the time.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Where a veteran served for 90 days in 
active service, and a psychosis develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has been submitted.  
The March 1996 private treatment record and the report of the 
October 1998 VA examination, both of which indicate that the 
currently diagnosed psychiatric disorder had its onset during 
service, are new, in that no such evidence was before the 
decisionmakers in April 1985.

The evidence is also material, because it bears directly and 
substantially on the issue under consideration, that being 
whether the currently diagnosed psychiatric disorder is 
related to an in-service disease or injury.  The Board has 
determined, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for schizophrenia is reopened.

The Board further finds that the claim of entitlement to 
service connection for schizophrenia is well grounded.  The 
veteran has presented competent medical evidence of a current 
diagnosis of disability, evidence of the treatment of 
psychiatric symptoms during service, and medical evidence 
showing that the currently diagnosed disorder is related to 
the symptoms documented during service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996)(table).

The RO in February 1998 determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  Having found that new and material evidence 
has been submitted, and that the claim is well grounded, VA 
must fulfill the duty to assist prior to considering the 
substantive merits of the claim for service connection.  The 
Board finds, therefore, that remand of the case for the 
development of additional evidence and a de novo adjudication 
by the RO is required.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened.

The claim of entitlement to service connection for 
schizophrenia is well grounded.


REMAND

The available service medical records show that the veteran 
was hospitalized on two separate occasions due to 
manifestations of a psychiatric illness.  He was hospitalized 
at the Irwin Army Hospital at Fort Riley, Kansas, in March 
and May 1976.  The actual treatment records of those 
hospitalizations are not, however, of record.  The evidence 
of the psychiatric symptoms that the veteran demonstrated 
during service is highly relevant to the issue of whether the 
schizophrenia, which was diagnosed following his separation 
from service, is related to those symptoms.

The evidence also indicates that the veteran has been 
hospitalized on numerous occasions for the treatment of his 
psychiatric illness since his separation from service, 
apparently beginning in 1980.  The records of that treatment 
are also relevant to the issue of whether schizophrenia had 
its onset during service.  Although the veteran provided 
medical release forms in September and October 1997, the 
designated records were not obtained prior to the RO's 
February 1998 decision.

During the October 1998 examination the veteran reported 
receiving disability benefits from the Social Security 
Administration (SSA), apparently based on his psychiatric 
illness.  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issue on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The psychiatrist in October 1998 provided the opinion that 
the psychiatric symptoms that the veteran had during service 
represented the onset of schizophrenia, and that the disorder 
had been misdiagnosed at the time.  It is not clear from the 
examination report whether that opinion is based on the 
symptoms that the veteran reported having had during service 
when he was examined in October 1998, which are not 
documented in the claims file, or the available service 
medical records.  The finding as to whether the opinion is 
based on the veteran's reported symptoms, versus the symptoms 
actually documented during service, effects the probative 
value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (if the opinion is based solely on the veteran's 
account of medical history, the presumption of credibility 
does not arise).

In his September 1999 substantive appeal the veteran 
requested copies of the medical evidence in his claims file, 
including his service medical records.  It does not appear 
that those copies were provided prior to certification of his 
appeal to the Board.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a 
psychiatric disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the records of treatment from Camarillo 
State Hospital for 1982-1984, the 
California Department of Corrections 
(Vacaville State Prison) for 1980-1983, 
and Cambria Hospital for 1984-1985.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should obtain the records of 
the veteran's hospitalizations at Irwin 
Army Hospital in March and May 1976 from 
the National Personnel Records Center 
(NPRC), or any other appropriate source.

4.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA psychiatric examination to determine 
the onset of his psychiatric disorder.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should, based on the results 
of the examination, review of the medical 
evidence in the claims file, and sound 
medical principles, provide an opinion on 
whether it is at least as likely as not 
that the currently diagnosed psychiatric 
disorder had its onset during active 
service.  In other words, the examining 
psychiatrist should provide an opinion on 
whether it is at least as likely as not 
that the psychiatric symptoms 
demonstrated during service represented 
the onset of schizophrenia.  The 
psychiatrist should provide the complete 
rationale for any opinion.

5.  The RO should provide the veteran 
with copies of the evidence requested in 
his March 1999 substantive appeal.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate on a de novo basis the 
issue of entitlement to service 
connection for schizophrenia.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



